NOTE: This order is nonprecedential.


  muiteb ~tate% ~ourt of §ppeaI%
      for tbe jfeberaI ~ircuit

               JOHN L. MCDONALD,
                 Claimant-Appellant,
                          v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                      2011-7078


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-2258, Judge William A.
Moorman.


                    ON MOTION


                      ORDER
   John L. McDonald moves without opposition to with-
draw his appeal.
   Upon consideration thereof,
   IT Is ORDERED THAT:
   (1) The motion is granted. The appeal is dismissed.
MCDONALD v. DVA                                                   2
      (2) Each side shall bear its own costs.
                                      FOR THE COURT


      DEC 152011                      lsI Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk
cc: Kenneth M. Carpenter, Esq.
    Meredyth Cohen Havasy, Esq:
s21
Issued As A Mandate:       DEC 15 2011

                                                  FILED
                                           u. COURT or: APPEALS FOR
                                                THE FEOERAl CIRcurr

                                                   GEe 152011

                                                    JANHORSAlY
                                                       ClERK